FINANCIAL INVESTORS TRUST (THE “TRUST”) ALPS/Red Rocks Listed Private Equity Fund ALPS/WMC Research Value Fund Clough China Fund ALPS/CoreCommodity Management CompleteCommoditiesSM Strategy Fund RiverFront Global Growth Fund RiverFront Global Allocation Fund RiverFront Dynamic Equity Income Fund RiverFront Moderate Growth & Income Fund RiverFront Conservative Income Builder Fund ALPS/Kotak India Growth Fund ALPS/Alerian MLP Infrastructure Index Fund ALPS/Sterling ETF Tactical Rotation Fund ALPS/Metis Global Micro Cap Fund SUPPLEMENT
